788 N.W.2d 19 (2010)
AMERISURE MUTUAL INSURANCE COMPANY, Plaintiff/Counter-Defendant-Appellant,
v.
HALL STEEL COMPANY, Defendant/Counter-Plaintiff-Appellee, and
Cleveland Die and Manufacturing, Inc., Defendant.
Docket No. 140784. COA No. 286677.
Supreme Court of Michigan.
September 17, 2010.

Order
On order of the Court, the application for leave to appeal the December 10, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the *20 application or take other peremptory action. MCR 7.302(H)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing whether Hall Steel's act of supplying a nonconforming grade of steel constitutes an "occurrence" under the terms of Amerisure's insurance policy. The parties should not submit mere restatements of their application papers.